PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Delisa et al.
Application No. 14/007,784
Filed: 18 Dec 2013
For TARGETED PROTEIN SILENCING USING CHIMERAS BETWEEN ANTIBODIES AND UBIQUITINATION ENZYMES
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on petition pursuant to 37 C.F.R. 
§ 1.137(a) to revive the above-identified application, filed on October 27, 2021.

The petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on September 26, 2013, including, inter alia, an Application Data Sheet (ADS) which lists three joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On February 11, 2016, the USPTO issued a non-final Office action.

On August 4, 2016, applicant filed a reply to the non-final Office action along with a three-month extension of time to make timely the response.

On October 19, 2016, the USPTO issued a final Office action.

On April 19, 2017, Applicant filed a Request for Continued Examination (RCE) along with a three-month extension of time.  However, continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

Regarding the petition pursuant to 37 C.F.R. § 1.137(a), a grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On October 27, 2021, Petitioner filed, inter alia, three declarations, the petition fee, the proper statement of unintentional delay, and an explanation that establishes the extended period of delay has been unintentional.  

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

With this petition, Petitioner has indicated that a continuation application has been filed.  Office records confirm that continuation application no. 16/379,309 was deposited on April 9, 2019.



Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).